On Petition for Rehearing. Per Curiam. Plaintiff in error asks a rehearing because although the judgment was reversed it was also remanded. He urges that the record of the Circuit Court filed in the County Court purports to be a complete record and does not show that the grand jury were sworn. It is open to question whether the certificate of the circuit clerk to the record filed in the County Court should be construed as broadly as plaintiff in error claims. Plaintiff in error did not raise this question in the court below where, if the certificate to the record of the Circuit Court was incomplete or insufficient, the fault could have been remedied. We are of opinion, therefore, that the cause should be remanded in order that the State’s Attorney may take such steps as will perfect the record if the grand jury were in fact sworn as it says it was sworn in the beginning of the indictment. The petition for rehearing is denied. Petition denied.